Leonard, J.
I dissent. The Hoffman Company not having appeared in the action is not entitled to any costs. I think the Hoffman Company cannot, without service of process, volunteer to come into court, so as to claim the benefit of the undertaking, without full appearance in the action, unless there had been service of the injunction. The court were also without jurisdiction of the parties or of the action so far as the Hoffman Company was concerned. This defendant is a foreign corporation. The plaintiff does not reside in this State, and the cause of action did not originate here. (Code, § 427.) The injunction was void; not merely voidable. And the court were without jurisdiction to make the order of reference, or any other order, affecting the Hoffman Company. (People a. Sturtevant, 9> m r., 263.)